

117 HR 2622 IH: Concerns Over Nations Funding University Campus Institutes in the United States Act
U.S. House of Representatives
2021-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2622IN THE HOUSE OF REPRESENTATIVESApril 16, 2021Mr. Gonzalez of Ohio (for himself, Mr. Joyce of Pennsylvania, Mr. Balderson, Mr. Reschenthaler, and Mr. Diaz-Balart) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo establish limitations regarding Confucius Institutes, and for other purposes.1.Short titleThis Act may be cited as the Concerns Over Nations Funding University Campus Institutes in the United States Act or the CONFUCIUS Act.2.Restrictions on Confucius Institutes(a)DefinitionIn this section, the term Confucius Institute means a cultural institute directly or indirectly funded by the Government of the People’s Republic of China.(b)Restrictions on Confucius InstitutesAn institution of higher education or other postsecondary educational institution (referred to in this section as an institution) shall not be eligible to receive Federal funds from the Department of Education (except funds under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) or other Department of Education funds that are provided directly to students) unless the institution ensures that any contract or agreement between the institution and a Confucius Institute includes clear provisions that—(1)protect academic freedom at the institution;(2)prohibit the application of any foreign law on any campus of the institution; and(3)grant full managerial authority of the Confucius Institute to the institution, including full control over what is being taught, the activities carried out, the research grants that are made, and who is employed at the Confucius Institute.